15 So. 3d 862 (2009)
Shirley A. CRUM, Former Wife,
v.
Oliver CRUM, Former Husband, Appellee.
No. 1D08-4483.
District Court of Appeal of Florida, First District.
July 29, 2009.
Terence M. Brown and John Lyon Broling of Brown & Broling, Starke, for Appellant.
Horace Moore, Sr., Gainesville, and Stuart H. Abramson, Miami, for Appellee.
PER CURIAM.
The order on appeal is not a non-final order entered after the final order on an authorized motion, and is thus not an appealable non-final order. Fla. R.App. P. 9.130(4); Fla. R. Fam. Law P. 12.570. DISMISSED.
BENTON, LEWIS, and CLARK, JJ., concur.